Citation Nr: 1118727	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-47 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vocal cord (larynx) carcinoma.

2.  Entitlement to non-service-connected (NSC) pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 through April 1971, to include serving in Korea from February 1970 through April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for vocal cord carcinoma and for entitlement to a non-service-connected pension.  In March 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

The law provides that a total rating based on individual unemployability due to service-connected disability (TDIU) may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board notes that in light of the grant of service connection for vocal cord carcinoma below, and the Veteran's claim that he cannot work due to the resulting impairment in his voice, the issue of entitlement to a TDIU rating is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The Veteran served in Korea, from February 1970 through April 1971, along the demilitarized zone (DMZ), and was assigned to the 2nd Bn, 38th Infantry Division for at least part of the time he was in Korea; thus, exposure to herbicide agents in service may be presumed.

2.  In 2008, the Veteran was treated for differentiated squamous cell carcinoma of the right vocal cord, also diagnosed as squamous cell carcinoma of the larynx.  

3.  The Veteran's non-service-connected disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.


CONCLUSIONS OF LAW

1.  The Veteran's vocal cord (larynx) carcinoma is presumed to be due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); § 3.307 (a)(6)(iv) (eff. February 24, 2011).

2.  The criteria for the award of a permanent and total disability rating for NSC pension purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Unite States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With regard to the claim for service connection for vocal cord carcinoma, in light of the fully favorable decision in this case, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot.

With regard to the claim for a NSC pension, the Board notes that the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the November 2008 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available post-service treatment records for the Veteran.  A VA examination was held in March 2009 regarding the Veteran's vocal cord carcinoma, which he claims affects his ability to work.  The Board finds that this VA examination is adequate and included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

Service personnel records show that the Veteran was stationed in Korea from February 1970 through April 1971.  While stationed in Korea, the Veteran was assigned to "2d Admin Repl Co", and then "HHC 2d Bn 38th Inf Div", and finally "HHC 2/23 2nd Inf Div".  

VA treatment records show that in July 2008, the Veteran was seen for evaluation of hoarseness.  He had quit smoking 15 years prior, and had a vocal cord granuloma evaluated 7 years prior, and had not been seen for an ENT consultation since then.  A pathology report showed he had well differentiated squamous cell carcinoma of the true right vocal cord.  Later, the diagnosis was characterized as squamous cell carcinoma of the larynx.  On a radiation therapy consultation, it was noted that he was not a candidate for laser cordectomy, and on review of systems, he claimed he was doing fine with no problems other than minimal hoarseness.  Subsequent treatment records showed he underwent a course of radiation treatment, and continued to experience problems with hoarseness and pain.  In a July 2008 treatment record, his active problems were listed as scrotal varices, headache, concussion, coronary artery disease, hypertension, dyslipidemia, vocal cord/larynx polyp, neoplasm NOS, and cervicalgia.  

On VA examination in March 2009, it was noted that the Veteran had been diagnosed with and treated for squamous cell carcinoma of the right true vocal cord, and underwent external beam radiation therapy from August to October 2008.  He reported he had a more hoarse voice since his therapy, and admitted to some sores in his nose, which had been there for a few years, and may be unrelated.  He was being seen in the ENT clinic for follow-up survey examinations.  Physical examination showed no pertinent findings.  It was noted that a recent examination showed the Veteran had a residual granuloma of the vocal process in the larynx on the right side, but this was last found to be improving.  The examiner noted that a repeat fiberoptic endoscopy was not performed as the original cancer had been removed.  The examiner noted that no specific diagnostic or clinical tests were needed.  The diagnosis was squamous cell carcinoma of the right true vocal cord, recently treated with external beam radiation therapy, with apparent success, and he was being surveyed for recurrence as per normal protocol for his cancer.

In a statement received in May 2009, the Veteran reported that due to his vocal cord carcinoma and subsequent treatment, his voice remained broken and interrupted, and attempts to converse at any length were excruciatingly painful to him.  He claimed he had been unable to work since February 2008 due to this condition.

In July 2009, the Veteran testified at a hearing at the RO.  He testified that with regard to his conditions, other than residuals of cancer of his vocal cords, he had "just ailments and so forth, but they're not getting totally disabling".   He also reported he had an angioplasty 10 to 15 years prior.  He responded "yes" to the question of whether he felt that the combination of all his conditions, besides the ones believed to be related to service, precluded any type of occupation.  He testified that the last time he worked was part time at the post office at Christmas, and claimed that he had difficulties working other jobs such as sales, or in the chemical field, or consulting due to this disabilities and the economy.  He explained that as far as his disability, he had limited speech, and claimed that every word he said hurt.  He testified he last worked full time four or five years prior in sales, but did not do very well.  With regard to a question as what conditions or problems prevented his employment or caused difficulties in obtaining and maintaining employment, the Veteran responded that it was his ability to speak.  He also testified he did not really have any income  and only did odd jobs such as cutting grass or helping people.  

In a letter dated in October 2009, the United States Army and Joint Services Records Research Center indicated it had coordinated its research with the United States Army Center of Military History and found that the 2nd Battalion, 38th Infantry was stationed at Nullo-Ri, Korea (Camp Kitty Hawk), less than a mile from the DMZ.  Further, it was noted that the 1971 unit history submitted by the 2nd Battalion, 23rd Infantry documented that the unit was committed to the Western sector of the DMZ, and in addition to manning an assigned sector of the barrier fence, the battalion conducted reconnaissance patrols in the DMZ.

In March 2010, the Veteran testified he was not working.  He testified he was taking classes at a community college since September 2007 in order to obtain a pharmaceutical tech certification, but that he had woken up one morning and was hoarse and had never had his voice back since then.  He had difficulty speaking and felt pain constantly when he talked, and claimed he was told he had a crevice in his vocal cord that caused his problems.  He claimed that when he was diagnosed with vocal cord cancer in 2008 he was working odd jobs at the time, including part time at the post office at Christmas.  He had worked as a chemist in the 1990s, and that since then he had done landscaping and helped with construction as an assistant carpenter.  He testified he had last worked in late 2007 at the post office.  He testified he had finished his course work at the community college and all he had left was an internship, but claimed he was not working on arranging a pharmacy technician internship because he did not think he was able, because it was too hard for him to talk.  He also testified that the residuals of his vocal cord carcinoma (including hoarseness and pain) were far more limiting than his other disabilities, which included right ankle bone spurs and surgery to split the Achilles tendon, and a bad left knee, which he claimed had no cartilage left after surgery two years prior.  

III.  Analysis

a.  Service Connection for Vocal Cord Carcinoma 

The Veteran is seeking to establish service connection for his vocal cord carcinoma on a presumptive basis, due to his alleged exposure to herbicides while stationed in Korea near the DMZ, from February 1970 through April 1971.  He acknowledges that herbicides were sprayed near the DMZ prior to his arrival there, but claims that he was exposed to the residual herbicides that remained in the soil.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancers (cancer of the lung, bronchus, larynx or trachea) which manifested to a degree of 10 percent at any time after service shall be service connected, if a veteran was exposed to an herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(a)(e).

Prior to February 2011, the Department of Defense (DOD) recognized that certain Veterans who had served with a limited number of units had been exposed to herbicides during their tour of duty in Korea near the demilitarized zone (DMZ) from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  However, because the Veteran's service personnel records showed his service in Korea was not until February 1970, which was outside of the period for which the presumption was available, his claim was denied by the RO on this basis.

Effective February 24, 2011, however, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  This amendment was to apply to all applications for benefits received by VA on or after February 24, 2011 and to all applications for benefits pending before VA on February 24, 2011.  VA believed it was reasonable and consistent with the intent of Congress to concede exposure for veterans who served in or near the Korean DMZ after herbicide application ceased, because of the potential for exposure to residuals of herbicides applied in that area.  See 149 Cong. Rec. H11705-01 (2003)

A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) may be found in VA's M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  Exposure to herbicides is conceded for veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.   However, the Board notes that VA is in the process of revising M21-1MR to add at least one additional unit (2nd Military Police Company of the 2nd Infantry Division), as well as to extend the dates of potential herbicide exposure along the DMZ from April 1, 1968 to August 31, 1971, in accordance with the amendment cited above.  

In reviewing VA's Adjudication Procedure Manual (M21-1MR), as pertinent to this claim, the Board notes that DOD has identified the 2nd Battalion, 38th Infantry, to which the Veteran was assigned from September 1970 through February 1971, as one of the units that was assigned or rotated to areas near the DMZ where herbicides were used between April 1968 and July 1969.  See M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  Further, the Veteran has submitted verification that the 2nd Battalion, 38th Infantry was stationed at Nullo-Ri, Korea (Camp Kitty Hawk), less than a mile from the DMZ, and in the 1971 unit history submitted by the 2nd Battalion, 23rd Infantry it was noted that the unit was committed to the Western sector of the DMZ, and in addition to manning an assigned sector of the barrier fence, the battalion conducted reconnaissance patrols in the DMZ.

Thus, the Board finds that the Veteran does meet the statutory criteria for presumptive service connection for vocal cord cancer (squamous cell carcinoma of the larynx) based on presumed herbicide exposure during his service in Korea.  Service connection for vocal cord (larynx) carcinoma is therefore granted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

b.  NSC Pension

The Veteran also claims that he should be awarded non-service-connected pension. He contends, in essence, that he has difficulty obtaining and maintaining gainful employment as a result of residuals of his vocal cord cancer, which he claims affect his ability to speak.  

NSC pension benefits are payable to a veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to NSC disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 ; see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of the VA schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

To be eligible for NSC pension, the evidence of record must demonstrate that the veteran is permanently and totally disabled from NSC disabilities that are not the result of willful misconduct.  For the purposes of pension benefits, a person shall be considered to be permanently and totally disabled if such person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or has, (1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons with them are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 4.15.  

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15; Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Board finds that based on the evidence of record, the Veteran does not meet any of these criteria.

All veterans who are basically eligible for pension benefits and who are unable to secure and follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  See 38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2), 4.17(b).

The Board initially notes that the Veteran does meet the requirement for war time service, and is not apparently working at this time.  However, the Board concludes that the evidence of record does not demonstrate that the Veteran is permanently and totally disabled from NSC disabilities.  As noted above, the Veteran contends that residuals of his vocal cord carcinoma cause problems with his voice and his ability to speak.  He claims that his voice problems are the primary reason he is unable to obtain and/or maintain employment.  Because service connection has been granted herein for vocal cord cancer, any residual disability cannot be considered in his claim for a NSC pension.  Additionally, although the Veteran has reported having other non-service-connected medical problems/disabilities - such as his right ankle and left knee, he has also essentially indicated that the only medical issues that impact his employability are the residuals of his vocal cord cancer.  

Therefore, the Board concludes, based on the record, that the Veteran's NSC disabilities do not objectively warrant a permanent and total disability evaluation for pension purposes pursuant to 38 C.F.R. § 4.16.  In addition, he does not have disabilities, which would meet the "average person" test for permanent and total disability in that he does not have permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.16.

A permanent and total disability rating for NSC pension purposes may be granted on an extraschedular basis if the Veteran is subjectively found to be unemployable by reason of his disabilities, age, background, and related factors.  However, the Board does not find that extraschedular consideration is warranted in this case because there is no evidence of record, or even any contention, that the Veteran is unemployable due to his NSC disabilities nor is he permanently and totally disabled due to NSC disabilities.  Additionally, the Board finds that the Veteran's NSC disabilities, when evaluated in association with his educational attainment, occupational background, and age, are not shown to preclude all kinds of substantially gainful employment.  Moreover, he has not alleged or submitted any evidence supporting a finding that he cannot work due to his NSC disabilities.  

Because it is not shown that the Veteran is unable to secure and follow a substantially gainful occupation due to NSC disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vocal cord (larynx) carcinoma is granted.

Entitlement to NSC pension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


